Citation Nr: 0119373	
Decision Date: 07/26/01    Archive Date: 07/31/01

DOCKET NO.  99-16 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for post-
traumatic stress disorder.

2.  Entitlement to an effective date prior to December 16, 
1997, for a grant of a total rating based upon individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel



INTRODUCTION

The veteran had active service from April 1967 to April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

The claim of an effective date prior to December 16, 1997, 
for a grant of a total rating based upon individual 
unemployability due to service-connected disabilities will be 
addressed in the remand appended to this decision.


FINDINGS OF FACT

1.  A May 1994 Board decision denied service connection for 
post-traumatic stress disorder.

2.  The medical evidence received since the May 1994 Board 
decision relates a current diagnosis of post-traumatic stress 
disorder to the veteran's claimed in-service stressors; this 
evidence was not previously considered and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

3.  The veteran has post-traumatic stress disorder which was 
caused by stressful events he experienced in service. 


CONCLUSIONS OF LAW

1.  The May 1994 Board decision that denied service 
connection for post-traumatic stress disorder is final.  
38 U.S.C.A. § 7104(b) (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 20.1100 (2000).

2.  The evidence received since the May 1994 Board decision 
is new and material with respect to the veteran's claim of 
service connection for post-traumatic stress disorder, and 
his claim is reopened.  38 U.S.C.A. § 5108 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.156 (2000).

3.  Post-traumatic stress disorder was incurred in the 
veteran's active military service.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. §§ 3.303, 3.304(f) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Post-traumatic Stress Disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by a 
veteran's active service.  See 38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (2000).  

Service connection for post-traumatic stress disorder (PTSD) 
requires medical evidence establishing a diagnosis of the 
disorder, credible supporting evidence that the claimed in-
service stressor(s) actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2000); see also, Gaines v. West, 11 Vet. 
App. 353 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997).  
While 38 C.F.R. § 3.304(f) was revised during the pendency of 
the appeal, eliminating the requirement of a "clear" 
diagnosis, these basic criteria have remained substantially 
the same.  See Direct Service Connection (Post-Traumatic 
Stress Disorder), 64 Fed. Reg. 32,807 (1999) (effective March 
7, 1997, and codified at 38 C.F.R. § 3.304(f) (1999).

During the pendency of this appeal, the provisions of 
38 U.S.C.A. § 5107 were substantially revised.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  Generally, when the laws or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  The Board finds that, as the revised version of 
38 U.S.C.A. § 5107 eliminates the "well-grounded claim" 
requirement, this revision is more favorable to the claimant 
than the former provisions of 38 U.S.C.A. § 5107 (West 1991) 
and is, therefore, applicable under Karnas.  Besides 
essentially eliminating the requirement that a claimant 
submit evidence of a well-grounded claim, it also modified 
the circumstances under which VA's duty to assist a claimant 
applies, and how that duty is to be discharged.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of information required to 
substantiate a claim, a broader VA obligation to obtain 
relevant records and advise a claimant of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on a claim.  The 
Board notes that the provisions of the VCAA do not require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented as described in 
38 U.S.C.A. § 5108.  See id.  

The Board finds that in this case the veteran and his 
representative were advised by the VA of the information 
required to reopen the claim and the Board may proceed with 
appellate review.  In this regard, the Board notes that the 
RO, in its statement and supplemental statements of the case, 
explained that evidence to reopen his service-connection 
claim would show that the veteran had PTSD that was related 
to a verifiable event that the veteran alleged he experienced 
in service.  Therefore, the Board may precede with its 
appellate review without prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New and material evidence is 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  Second, if VA determines that the 
evidence is new and material, the VA may then proceed to 
evaluate the merits of the claim on the basis of all evidence 
of record, but only after ensuring that the duty to assist 
has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 
206 (1999) (en banc) (discussing the analysis set forth in 
Elkins), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  
The second step becomes applicable only when the preceding 
step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 
321, 325 (1999).  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is not material, the inquiry ends 
and the claim cannot be reopened.  See Smith v. West, 12 Vet. 
App. 312, 314 (1999).

A May 1994 Board decision denied service connection for PTSD.  
The veteran's DD 214 showed that he served in Vietnam during 
the Vietnam War, and that his primary military occupational 
specialty (MOS) was that of a radio repairman but this 
document did not show that he served in combat or received 
combat-related decorations.  Evidence cited by the Board 
included extensive VA mental health treatment records, which 
showed numerous other psychiatric diagnoses.  A 1979 entry in 
VA treatment records noted that the veteran had an unstable 
personality, and a 1981 treatment record, which showed a 
diagnosis of PTSD.  However, a May 1989 record showed that 
the veteran did not have PTSD; the Board stated that that 
record reflected exaggerated symptomatology, and that the 
clinician gave an opinion that the veteran was attempting to 
obtain a diagnosis of PTSD.  The Board also cited a July 1991 
VA psychiatric examination report, which noted that the 
veteran did not have PTSD, although he had symptoms of that 
disorder.  Finally, the Board discussed a September 1991 
hospitalization discharge summary, which noted only a history 
of PTSD.  The Board parenthetically noted that the United 
States Army and Joint Services Environmental Support Group 
could not verify the veteran's stressors of serving as a 
perimeter guard or participating in patrols.  The May 1994 
Board decision is final.  38 U.S.C.A. § 7104(b) (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.303, 20.1100 (2000).

A July 1995 rating decision declined to reopen the claim for 
service connection for PTSD.  In March 1996, the RO received 
a notice of disagreement from the veteran, and a statement of 
the case was issued in May 1996.  In correspondence received 
later in May 1996, the veteran continued to dispute the 
findings in the July 1995 rating decision.  The Board finds 
that this latter correspondence was a timely substantive 
appeal as to the July 1995 rating decision, as it contained 
all the information required in a substantive appeal.  
38 U.S.C.A. § 7105(a) (West 1991); 38 C.F.R. § 20.200, 20.302 
(2000).  A July 1998 rating decision denied service 
connection on a de novo basis.  No mention was made of the 
prior Board or rating decisions, and thus, it implicitly 
reopened the veteran's claim.  However, a United States Court 
of Appeals for the Federal Circuit decision, citing 
38 U.S.C.A. § 7104, held that the Board does not have 
jurisdiction over a claim which was previously adjudicated, 
and final, unless new and material evidence is presented.  
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  That 
decision also held that before a final decision is reopened 
the Board must also find that new and material evidence has 
been submitted.  In this claim, the Board must also find that 
the veteran has submitted new and material evidence before a 
de novo review can be made.  For the following reasons, the 
Board finds that the evidence submitted by the veteran, or 
obtained on his behalf, is new and material.

As discussed briefly above, the central rationale behind the 
Board's decision was a lack of a clear diagnosis of PTSD.  
While the Board also stated that the Environmental Support 
Group could not verify stressors, this was a peripheral 
finding, and did not underpin the reasons for the decision.  
Evidence received since the May 1994 Board decision includes 
a VA discharge summary reflecting inpatient treatment from 
April 1994 to June 1994.  The veteran was admitted with 
complaints of being emotionally distant since returning from 
Vietnam.  He informed VA clinicians that his worst war trauma 
was being overrun during the first Tet Offensive in 1968.  
One recent nightmare included feeling warm body parts.  He 
was diagnosed with PTSD, which was characterized as chronic 
and severe.

Other pertinent medical evidence obtained since the May 1994 
Board decision includes a December 1996 VA examination 
report.  The veteran informed the examiner that he was a 
perimeter guard in Vietnam.  He related a history of fights, 
and difficulty in getting along with his family.  The veteran 
informed the examiner that during the first Tet Offensive his 
compound received rocket and small arms fire, and that the 
enemy had penetrated the perimeter of the compound.  Based 
upon his reported symptoms and his service-history, the 
examiner diagnosed the veteran with PTSD, along with cannabis 
and alcohol abuse.

The Board finds that the evidence received since the May 1994 
Board decision includes competent medical evidence that 
relates a current diagnosis of PTSD to the veteran's claimed 
in-service stressors.  This evidence was not previously 
considered and is so significant that it must be considered 
in order to fairly decide the merits of the claim.  
Accordingly, this additional evidence is new and material, 
and the veteran's claim for service connection for PTSD is 
reopened.  

As the claim has been reopened, the heightened duty to assist 
mandated by the "Veterans Claims Assistance Act of 2000," 
Pub. L. No. 106-475 (2000) (the "Act"), is applicable.  The 
VA must advise the veteran and his representative of 
information required to prosecute a claim.  The Act has 
expanded the VA obligation to obtain relevant records, advise 
the veteran of the status of those efforts, and an enhanced 
requirement to provide a VA medical examination or obtain a 
medical opinion in cases where such a procedure is necessary 
to make a decision on a claim.  In this case, the Board finds 
that the heightened requirements of the Act have been met.  
The Board will thus adjudicate the claim on the merits.

VA hospital records dated in 1994 and a report of a VA 
psychiatric examination in 1996 reveal that PTSD has been 
diagnosed, and the diagnosis is adequately supported by 
clinical findings.  Thus, there is medical evidence 
establishing a diagnosis of PTSD.

With regard to the stressor element, if a veteran did not 
engage in combat with the enemy, his bare allegations of 
service stressors are insufficient; the stressors must be 
corroborated by official service records or other credible 
supporting evidence. Cohen v. Brown, 10 Vet. App. 128 (1997); 
Zarycki v. Brown, 6 Vet. App. 91 (1993); Doran v. Brown, 6 
Vet. App. 283 (1994).  As noted above, the veteran was on 
active duty in Vietnam.  His primary MOS was that of a radio 
repairman; the service department records do not verify that 
he personally performed combat duties.  The evidence does not 
confirm that the veteran personally engaged in combat.  Thus, 
the question is whether there is credible supporting evidence 
that any of the alleged stressors actually occurred.

In a stressor statement, the veteran reported that he was 
assigned to the 554th Maintenance Company when he first 
arrived in Vietnam.  While he repaired handheld radios 
initially, he stated that he later switched to guard duty.  
He stated that his shift was four hours on and six hours off.  
The veteran reported that early in the Tet Offensive the Viet 
Cong penetrated the perimeter of his camp and blew up an 
ammunition supply.  Another stressor was having a rocket hit 
his sleeping quarters, but it did not fully detonate.  Other 
stressors were also related, including firing at the enemy.

The veteran's service personnel file reflects that he served 
with the 554th Maintenance Company from January 15, 1968 to 
late June 1968, and with the Headquarters and Maintenance 
Company of the 5th Maintenance Battalion from late June 1968 
to March 1969.  He served one day with the 86th Maintenance 
Battalion, and then from March 15 to August 2, 1969, he again 
served with the 554th Maintenance Battalion in Vietnam. 

The RO has developed the veteran's stressors with the U.S. 
Armed Services Center for Research of Unit Records and its 
predecessor, the Environmental Support Group.  Records 
obtained reflect that the 554th Maintenance Company was 
posted near Qui Nhon, Vietnam.  On January 31, 1968, the 
first day of the Tet Offensive, the Qui Nhon Ammunition 
Supply Depot received recoilless rifle fire.  While there 
were no casualties, two pads of ammunition were destroyed.  
Other operational reports show that elements of the North 
Vietnam Army attacked a landing zone in the Qui Nhon City 
area from late January to early February 1968 during the Tet 
Offensive.  In addition, enemy forces attacked the railroad 
station, a Military Security Services Headquarters, radio 
station and a local village, resulting in heavy enemy 
casualties.

There is medical evidence linking a current diagnosis of PTSD 
to the veteran's  reports of receiving rocket and small arms 
fire during his service in Vietnam.  He has also related 
firing at the enemy during the first Tet Offensive, and 
service department histories show that there was extensive 
combat in the area in which the veteran was assigned in 
Vietnam.  The Board finds that the veteran's statements are 
credible. 

Whether a confirmed service event constitutes a sufficient 
stressor for PTSD is a medical question, and examiners have 
implicitly associated the verified service stressors to the 
PTSD diagnosis.  38 C.F.R. § 4.125; Cohen, supra.  There is 
satisfactory medical evidence linking diagnosed PTSD to 
service stressors.

Resolving all reasonable doubt in the veteran's favor, 
38 C.F.R. § 3.102, the Board finds that the veteran currently 
has a diagnosis of PTSD, there are verified service 
stressors, and there is medical evidence linking the 
diagnosis to service stressors.  38 C.F.R. § 3.304(f); Cohen, 
supra.  All legal requirements for service connection have 
been satisfied.  The Board concludes that PTSD was incurred 
in service, and service connection is warranted.


ORDER

Service connection for post-traumatic stress disorder is 
granted.


                                                             
REMAND

The veteran is seeking an effective date prior to December 
16, 1997, for a grant of a total rating based upon individual 
unemployability due to service-connected disabilities.
A total disability rating for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the veteran is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as the result of two or more service-connected 
disabilities, provided at least one disability is rated at 40 
percent or more, and there is sufficient additional service-
connected disability to bring the combined rating to 70 
percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  
Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).  Factors to be 
considered are the veteran's education, employment history 
and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 
326, 332 (1991).

A September 1977 Board decision granted service connection 
for muscle atrophy of unknown etiology of the lower 
extremities.  The Board found that service medical records 
showed that this disorder was first noted during service, and 
that atrophy had continued since service until the time of 
the claim.  An October 1977 rating decision that implemented 
the Board decision found that this disorder was not disabling 
to a compensable degree.  However, a February 1978 rating 
decision found that the veteran's disability was more 
appropriately evaluated as separate disabilities for each 
leg.  A 10 percent evaluation was assigned under 38 C.F.R. 
§ 3.324, which provides for a 10 percent evaluation for 
multiple, noncompensably disabling disorders that interfere 
with employment.

In August 1979, the RO received a claim for an increased 
evaluation for this disability.  The veteran stated that his 
atrophy had worsened, and that he could no longer work 
because of this disability.  The VA hospitalized the veteran 
for one week in August 1979 for this disability.  The 
resulting hospitalization summary stated that the veteran 
could return to employment as soon as he was discharged.  In 
January 1980, the veteran received a VA psychiatric 
consultation.  While the focus was necessarily on his 
psychiatric complaints, the VA physician stated that the 
veteran had good use of his lower extremities and could 
continue in a gainful occupation.  An April 1980 rating 
decision found that each extremity was 30 percent disabled 
due to this disability, and a bilateral factor was included, 
raising the overall evaluation to 60 percent disabling.  That 
rating decision also found that the veteran was not entitled 
to a total disability rating based upon individual 
unemployability due to a service connected disability 
(individual unemployability), and also denied a permanent and 
total rating for pension purposes.  The veteran was informed 
of that decision and appellate rights in May 1980, but he did 
not appeal.

In February 1981, the RO received a claim for an increased 
evaluation.  Following a January 1982 VA examination, the RO 
continued the 60 percent combined evaluation, and again 
denied individual unemployability, in a February 1982 rating 
decision.  He was informed of that decision and appellate 
rights in February 1982.

In December 1986, the veteran filed another claim for 
individual unemployability.  A March 1987 VA orthopedic 
examination report noted the ongoing atrophy, and the 
examiner stated that the veteran's status had not changed 
over the past several years.  The general medical portion of 
that report noted major psychiatric difficulties, including 
hallucinations.  A March 1987 rating decision continued the 
overall 60 percent evaluation.  Notice and appellate rights 
were provided later that month.  A November 1987 VA 
memorandum made for vocational rehabilitation purposes found 
that there was reasonable feasibility to obtain gainful 
employment with 12 months of training.  A June 1988 rating 
decision again denied individual unemployability, as well as 
service connection for PTSD.  The veteran was informed of 
that decision and appellate rights later that month.

The next claim for individual unemployability was received on 
February 25, 1995.  A July 1995 rating decision denied 
individual unemployabililty and declined to reopen his claim 
for service connection for PTSD.  The veteran was informed of 
that decision and appellate rights later that month, and he 
initiated appellate review in a March 1996 notice of 
disagreement.  The RO issued a statement of the case in May 
1996, and the RO received correspondence later in May 1996 
that the Board has construed as a substantive appeal with 
regard to his claim for PTSD.  However, the veteran limited 
his discussion in his substantive appeal to PTSD; he made no 
reference to his claim for individual unemployabiliy.  In the 
absence of a substantive appeal in this regard, the July 1995 
rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.103, 3.303, 20.1103.
Thereafter, the RO received the veteran's claim for a total 
compensation rating based upon individual unemployability on 
December 16, 1997.  The veteran was afforded a multipart VA 
examination in January 1998.  The examiner who conducted the 
orthopedic portion of the examination stated that considering 
the veteran's overall physical findings, which included 
degenerative disc disease and degenerative joint disease of 
the lumbosacral spine and both knees, the veteran would not 
be able to obtain gainful employment due to muscle weakness, 
atrophy and poor endurance.  The July 1998 rating decision on 
appeal found that the veteran was entitled to individual 
unemployability effective December 16, 1997, the date of 
receipt of claim.

Following a review of the record, the Board finds that the 
veteran's application to reopen his claim for service 
connection for PTSD and his claim for a total compensation 
rating based on individual unemployability were received by 
the RO in August 1994 and February 1995, respectively.  As 
noted above, after the RO denied both claims in a July 1995 
decision, the veteran submitted a notice of disagreement, 
which was received by the RO in March 1996.  The RO issued a 
statement of the case in May 1996 and, in a statement 
received by the RO later that month, in the Board's judgment, 
the veteran perfected his appeal of the application to reopen 
his claim for service connection for PTSD in a timely manner.  
However, he did not perfect his appeal of the claim of a 
total compensation rating based on individual 
unemployability; that claim was not reopened until December 
16, 1997. In reviewing the statement of the case issued in 
May 1996, the Board finds that the RO incorrectly informed 
the veteran that he must submit "new and material" evidence 
to "reopen" his claim of a total compensation rating based 
on individual unemployability.

In view of the above procedural history 
and the Board's instant decision to grant 
service connection for PTSD, after 
implementing that decision, the RO must 
readjudicate the claim of an effective 
date for a total compensation rating 
based on individual unemployability, 
prior to December 16, 1997.  The RO must 
also provide the veteran with notice of 
the law and regulations relating to 
timely perfecting an appeal and provide 
him with an opportunity to present 
argument on the finding that he did not 
submit a timely substantive appeal of his 
claim of a total compensation rating 
based on individual unemployability 
denied by the RO in July 1995.  In 
adjudicating the earlier effective date 
claim, the RO should note that it 
incorrectly informed the veteran that he 
must submit "new and material" evidence 
to "reopen" his claim of a total 
compensation rating based on individual 
unemployability in its May 1996 statement 
of the case.

If the benefit sought on appeal remains denied, the appellant 
and the appellant's representative should be provided with a 
supplemental statement of the case and an appropriate period 
of time for response.

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

